DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
1. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… heat exchanger” (See Claim 1, line 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

2. The drawings are objected to under 37 CFR 1.83(a) because they fail to show “… second charge air cooler is configured as a liquid-gas heat exchanger, i.e. it is connected to a cooling circuit in which a liquid coolant circulates (e.g. a water-glycol mixture or similar)… may be connected to a low temperature heat exchanger in a low temperature cooling circuit, while the internal combustion engine (or a water jacket thereof) is connected to a high-temperature heat exchanger in a high-temperature cooling circuit … coolant flow in the respective cooling circuit is generated by at least one pump … mechanical pump … electric pump e.g. via a vehicle battery…” (See Page 12, line 12 bridging Page 13, line 12) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “218” (See Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
1. In the Abstract:
a. The abstract of the disclosure is objected to because in line 1, the recitation of “Methods and systems for an engine intake system …” is neither a complete sentence nor having a complete meaning.

b. Abstract of the disclosure is objected to because legal phraseology have been used. The legal term of “… comprises …” was used in the abstract and correction is required.      See MPEP § 608.01(b).

Correction is required.  See MPEP § 608.01(b).

	2. In the Specification:
In the specification, applicants should avoid of using the form and legalphraseology "said". This form and legal phraseology "said" should be replaced by -- the -- (i.e. Page 8, line 5; Page 12, lines 8 and 14; Page 15, line 7; Page 16, lines 5 and 12; Page 17, , line 21; and Page 19, line 3).

	3. Terminology Suggestions:
The term of “gas-gas heat exchanger” on Page 5, line 1; Page 8, lines 18-19; and Page 25, line 3; as well as, in Claim 1 should be replaced by – air-air heat exchanger --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 9, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/867,988 filed on 05/06/2020 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2 of the copending application recites all of the limitations required in the claims 1, 4, 9, and 15 of the instant application.  Accordingly, application Claims 1, 2, 9, and 15 are not patentably distinct from Claims 1-2 of copending application.
Copending Application
16/867,988
Instant Application
16/856,388
Claim

Claim

1
An engine system with an internal combustion engine, 



an intake line comprising 


a fresh air heat exchanger, 







an exhaust gas recirculation line opening into the intake line upstream of a compressor and downstream of the fresh air heat exchanger, and 


a charge air cooler arranged downstream of the compressor, 


wherein the charge air cooler is fluidly coupled to the fresh air heat exchanger via a first connecting line, and wherein the charge air cooler flow coolant through the first connecting line to the fresh air heat exchanger via a first valve, a second valve, and a third valve.
1
An engine system with an internal combustion engine, 

an intake line for intake air arranged upstream of a compressor, 
a first charge air cooler configured as a gas-gas heat exchanger and arranged in a portion of the intake line upstream of the exhaust gas recirculation line relative to a direction of fresh air flow

an exhaust gas recirculation line opening into the intake line, and a charge air line which is arranged downstream of the compressor, wherein the engine system comprises: 

further comprising a second charge air cooler arranged in the charge air line, 

the second charge air cooler configured as a liquid-gas heat exchanger.  





2
wherein a fresh air bypass line configured to bypass the fresh air heat exchanger is coupled to the intake line upstream and downstream of the fresh air heat exchanger, 



wherein an air flow ratio between the intake line and the fresh air bypass line is adjusted by at least one fresh air bypass valve.
4
wherein an intake bypass line configured to bypass the first charge air cooler is connected to the intake line upstream of the first charge air cooler at its inlet and downstream the first charge air cooler, between the first charge air cooler and the exhaust gas recirculation line at its outlet, wherein a volume flow ratio between the intake line and the intake bypass line is adjusted via an intake bypass valve.  




1
An engine system with an internal combustion engine, 

an intake line comprising a fresh air heat exchanger, 

an exhaust gas recirculation line opening into the intake line upstream of a compressor and downstream of the fresh air heat exchanger, and 

a charge air cooler arranged downstream of the compressor, 

wherein the charge air cooler is fluidly coupled to the fresh air heat exchanger via a first connecting line, and wherein the charge air cooler flow coolant through the first connecting line to the fresh air heat exchanger via a first valve, a second valve, and a third valve.
9
A system, comprising: 


a first charge air cooler configured to provide thermal communication between a compressed charge air and an uncompressed intake air; and 




a second charge air cooler configured to provide thermal communication between the compressed charge air and a liquid coolant.  

2




wherein a fresh air bypass line configured to bypass the fresh air heat exchanger is coupled to the intake line upstream and downstream of the fresh air heat exchanger, 




wherein an air flow ratio between the intake line and the fresh air bypass line is adjusted by at least one fresh air bypass valve.
15
wherein a charge air line, which extends from a compressor outlet to an engine, comprises 

a first charge air cooler bypass line and a first charge air cooler bypass valve, 




wherein the first charge air cooler bypass line is configured to direct a portion of the compressed charge air away from the first charge air cooler based on a position of the first charge air cooler bypass valve.  




Thus it is apparent that the more specific claims 1-2 of the copending application encompass claims 1, 4, 9, and 15 of the instant application.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since claims 1, 4, 9, and 15 of the instant application are anticipated by claims 1-2 of the copending application and since anticipation is the epitome of obviousness, then claims 1, 4, 9, and 15 of the instant application are obvious over claim 1-2 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 4 is objected to because of the following informalities: 
		In Claim 4:
Lines 2-3, “its” before “inlet and downstream …” should be replaced by -- an inlet of … and downstream … --.
Lines 2-3, “its” before “outlet, where a volume flow ratio …” should be replaced by -- an outlet of …, where a volume flow ratio …--.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (Patent Number 9,605,587 B2), in view of Schulmeister et al. (Patent Number 4,204,848 B2).
Regarding Claims 1-2, Cunningham discloses (Re. Cl. 1) an engine system (100, Figure 1) with an internal combustion engine (10, Figure 1), an intake line (42, Figure 1) for intake air arranged upstream of a compressor (14, Figure 1), an exhaust gas recirculation line (51, Figure 1) opening into the intake line (42, Figure 1), and a charge air line which is arranged downstream of the compressor (14, Figure 1), wherein the engine system comprises: 
a second charge air cooler (18) arranged in the charge air line (42, Figure 1), the second charge air cooler (18, Figure 1) configured as a liquid-gas heat exchanger (See Figure 1, Column 2, lines 34-67, Column 3, lines 1-67, and Column 4, lines 1-47);
(Re. Cl. 2) wherein the exhaust gas recirculation line (51, Figure 1)is a low-pressure exhaust gas recirculation line (See Figure 1, Column 3, lines 55-67, Column 4, lines 1-3).
	However, Cunningham fails to disclose a first charge air cooler being a gas-gas heat exchanger and its configuration.
The substitution of a combination of a filter and an intercooler (12 and 17 as shown in Figure of Schulmeister) for a filter (11 as shown in Figure 1 of Cunningham) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the combination of the filter and the intercooler  (12 and 17 as shown in Figure of Schulmeister) would have yielded predictable results of having dust free for a low wear operation (See Column 1, lines 10-12) KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1395 (U.S. 2007).
As the substitution of the combination of the filter and the intercooler (12 and 17 as shown in Figure of Schulmeister) for a filter (11 as shown in Figure 1 of Cunningham), the modified Cunningham device will be read on (Re. Cl. 1) the first charge air cooler being arranged in a portion of the intake line upstream of the exhaust gas recirculation line (via 51, Figure 1 of Cunningham) of relative to a direction of fresh air flow (via arrow) (See illustrated Figure 1 of Cunningham as being modified below).
	
Regarding Claim 5, the modified Cunningham device further discloses the second charge air cooler (18, See Figure 1 the modified Cunningham device) is arranged downstream of the first charge air cooler (Read as combination of intercooler 17 and filter 12 Schulmeister being substituting in Figure 1 of the modified Cunningham device) of and the compressor (14, Figure 1 of the modified Cunningham device).  
Figure 1 of the modified Cunningham device is illustrated as following:



    PNG
    media_image1.png
    1001
    833
    media_image1.png
    Greyscale


Regarding Claims 9-10, Cunningham disclose a filter (11, Figure 1) and a second charge air cooler (18, Figure 1) configured to provide thermal communication between the compressed charge air (Via arrow) and a liquid coolant (via 48, 58, 82, 84) (See Figure 1, Column 4, lines 4-47). 
However, Cunningham fails to disclose a first charge air cooler and its location.
The substitution of a combination of a filter and an intercooler (12 and 17 as shown in Figure of Schulmeister) for a filter (11 as shown in Figure 1 of Cunningham) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the combination of the filter and the intercooler  (12 and 17 as shown in Schulmeister) would have yielded predictable results of having dust free for a low wear operation (See Column 1, lines 10-12) KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1395 (U.S. 2007).
As the substitution of the combination of the filter and the intercooler (12 and 17 as shown in Figure of Schulmeister) for a filter (11 as shown in Figure 1 of Cunningham), the modified Cunningham device will be read on (Re. Cl. 9) a first charge air cooler (17) configured to provide thermal communication between a compressed charge air (air being compressed after compressor 14) and an uncompressed intake air (via arrow before filter 11 being substituted with the combination of cooler 17 and filter 12, which as illustrated the modified Figure 1 above).
As the substitution of the combination of the filter and the intercooler (12 and 17 as shown in Figure of Schulmeister) for a filter (11 as shown in Figure 1 of Cunningham), the modified Cunningham device will be read on (Re. Cl. 10) the first charge air cooler being arranged in a portion of the intake line upstream of the exhaust gas recirculation line (via 51, Figure 1 of Cunningham) of relative to a direction of fresh air flow (via arrow) (See illustrated Figure 1 of Cunningham as being modified above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (Patent Number 9,605,587 B2), in view of Schulmeister et al. (Patent Number 4,204,848 B2), and further in view of Design choice.
The modified Cunningham device discloses the invention as recited in the rejection above, and further discloses the first charge air cooler (17) being arranged in a housing (Not Numbered). 
However, the modified Cunningham device fails to disclose an air filter being arranged in the housing upstream of the first charge air cooler. 
 One having an ordinary skill in the art of turbocharged internal combustion engine, would have found an arrangement of an air filter being upstream of the first charge air cooler within a housing as a matter of design choice depending on the engine system requirements.  Moreover, there is nothing in the record which establishes that the claimed arrangement of an air filter being upstream of the first charge air cooler within a housing, presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 




Allowable Subject Matter
1. Claims 16-20 are allowed over prior art of record.

2. Claims 6-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 22 September 2020 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kindle (Pub. Number US-20200340431-A1) relates to methods and systems for a turbocharged internal combustion engine.

Shonk (Pub. Number US-20190093608-A1) relates to an air intake system for a work vehicle having a cooler box and primary air filter exploded away from the cooler box.

Thomas et al. (Pub. Number US-20150315960-A1) relates to a method of controlling a dual supercharged internal combustion engine.

Leroy et al. (Pub. Number US-20150240826-A1) relates to a method of determining a pressure upstream of a compressor for an internal combustion engine with double supercharging.

Michels et al. (Pub. Number US-20100132355-A1) relates to a turbocharged internal combustion engine.
 
Bauer et al. (Patent Number US-9835080-B2) relates to a fresh air supply device.

 Komiyama et al. (Patent Number US-9316185-B2) relates to an intake air cooling apparatus for stationary an internal combustion engine.

Larson et al. (Patent Number US-8328591-B2) relates to a system for cooling and filtering engine intake air of a turbocharged internal combustion engine.

Irmler (Patent Number US-8028522-B2) relates to a cooling system for a motor vehicle having a turbocharged internal combustion engine and a liquid coolant heat exchanger and an air-to air heat exchanger.
Wettergard et al. (Patent Number US-6817348-B2) relates to a device for humidifying the intake air of a turbocharged internal combustion engine.
 
Hägglund (Patent Number US-5797265-A) relates to a turbocharged internal combustion engine having multiple heat exchangers.
 
Sheridan et al. (Patent Number US-5617726-A) relates to a turbocharged internal combustion engine having an EGR system and an air-to-air aftercooler.

Yamane (Patent Number US-4385496-A) relates to an intake system for an internal combustion engine provided with supercharger having an air cooler.

Benisek (Patent Number US-3866423-A) relates to a turbocharger compressor with dual inlet and collector chamber and air-to-air heat exchanger.

Schelp (Patent Number US-2918787-A) relates to an engine supercharging apparatus having air-to-air cooler.
  
Fontveille (Pub. Number FR-2949140-A1) relates to a multi-stage turbocharged internal combustion engine.
  
Saab et al. (Pub.  Number FR-2917128-A1) relates to a multi-stage turbocharged internal combustion engine.
Nikishin (Pub. Number WO-2018231099-A1) relates to control a turbocharged internal combustion engine.

Werner (Pub. Number DE-19644892-A1) relates to a turbocharged internal combustion engine having an intake passage, a housing containing a filter and a cooler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                          June 7, 2021